Title: From George Washington to Lafayette, 18 June 1788
From: Washington, George
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de



Mount Vernon June 18th 1788

I cannot account for your not having received some of my letters, my dear Marquis, before you wrote yours of the 18th of March; as I have been writing to you, at short intervals, constantly since last autumn. To demonstrate the satisfaction I enjoy on the receipt of your favours; I always answer them almost as soon as they arrive—Although, on account of my retirement from the busy scenes of life and the want of diversity in the tenour of our affairs, I can promise to give you little novelty or entertainment in proportion to what I expect in return. Were you to acknowledge the receipt of my letters, and give the dates

of them when you write to me, I should be able to ascertain which of them had reached you—and which of them had miscarried. I am left in doubt whether the Indian Vocabularies &c. &c. have got to you or not.
There seems to be a great deal of bloody work cut out for this summer in the North of Europe. If war, want and plague are to desolate those huge armies that are assembled, who that has the feelings of a man can refrain from shedding a tear over the miserable victims of Regal Ambition? It is really a strange thing that there should not be room enough in the world for men to live, without cutting one anothers throats. As France, Spa[i]n and England have hardly recovered from the wounds of the late war, I would fain hope they will hardly be dragged into this. However, if the war should be protracted (and not end in a campain as you intimate it possibly may) there seems to be a probability of other powers being engaged on one side or the other. by the British papers (which are our principal source of intellegence, though not always to be relied upon, as you know) it appears that the Spaniards are fitting out a considerable fleet and that the English Ministry have prohibited the subjects of their Kingdom from furnishing transports for the Empress of Russia. France must be too intent on its own domestic affairs to wish to interfere; and all have not heard that the King of Prussia, since his exports in Holland, has taken it into his head [to] meddle with other people’s business. I cannot say that I am sorry to hear that the Algerines and other piratical powers are about to assist the Porte, because I think Russia will not forget and that she will take some leisure moment, Just to keep her fleets in exercise, for exterminating those nests of Miscreants.
I like not much the situation of affairs in France. The bold demands of the Parliaments and the decisive tone of the King, shew that but little more irritation would be necessary to blow up the spark of discontent into a flame that might not easily be quenched. If I were to advise, I would say that great moderation should be used on both sides. Let it not, my dear Marquis, be considered as a derogation from the good opinion that I entertain of your prudence, when I caution you, as an individual desirous, of signalising yourself in the cause of your country and freedom, against running into extremes and prejudicing your cause. The King, though I think from every thing I have been

able to learn, he is really a good-hearted, tho’ a warm-spirited man, if thwarted injudiciously in the execution of prerogatives that belonged to the Crown, and in plans which he conceives calculated to promote the national good, may disclose qualities he has been little thought to possess. On the other hand, such a spirit seems to be awakened in the Kingdom, as, if managed with extreem prudence, may produce a gradual and tacit Revolution much in favour of the subjects, by abolishing Lettres d[e] Cachet and defining more accurately the powers of government. It is a wonder to me, there should be found a single monarch, who does not realize that his own glory and felicity must depend on the prosperity and happiness of his People. How easy is it for a sovereign to do that which shall not only immortalize his, name, but attract the blessings of Millions.
In a letter I wrote you a few days ago by Mr Barlow (but which might not possibly have reached New York untill after his departure) I mentioned the accession of Maryland to the proposed government and give you the state of politics, to that period. Since which the Convention of South Carolina has ratified the Constitution by a great majority: that of this State has been setting almost three weeks and so nicely does it appear to be ballanced, that each side asserts that it has a prepondenacy of votes in its favour. It is probable, therefore, the majority will be small, let it fall on which ever part it may; I am inclined to believe it will be in favour of the adoption. The Convention of New York and New Hampshire assemble both this week—a large proportion of members, with the Governor at their head, in the former are said to be opposed to the government in contemplation: New Hampshire it is thought will adopt it without much hesitation or delay. It is a little strange that the men of large property in [the] South, should be more afraid that the Constitution will produce an Aristocracy or a Monarchy, then the genuine democratical people of the East. Such are our actual prospects. The accession of one State more will complete the number, which by the Constitutional provision, will be sufficient in the first instance to carry the Government into effect.
And then, I expect, that many blessings will be attributed to our new government, which are now taking their rise from that industry and frugality into the practice of which the people have been forced from necessity. I really believe that there never was

so much labour and economy to be found before in the country as at the present moment. If they persist in the habits they are acquiring, the good effects will soon be distinguishable. When the people shall find themselves secure under an energetic government, when foreign Nations shall be disposed to give us equal advantages in commerce from dread of retaliation, when the burdens of the war shall be in a manner done away by the sale of western lands, when the seeds of happiness which are sown here shall begen to expand themselves, and when every one (under his own vine and fig-tree) shall begin to taste the fruits of freedom—then all these blessings (for all these blessings will come) will be referred to the fostering influence of the new government. Whereas many causes will have conspired to produce them. you see I am not less enthusiastic than ever I have been, if a belief that peculiar scenes of felicity are reserved for this country, is to be denominated enthusiasm. Indeed, I do not believe that Providence has done so much for nothing. It has always been my creed that we should not be left as an awful monument to prove, “that Mankind, under the most favourable circumstances for civil liberty and happiness, are unequal to the task of Governing themselves, and therefore made for a Master.”
We have had a backward spring and summer, with more rainy and cloudy weather than almost ever has been known: still the appearance of crops in some parts of the country is favorable—as we may generally expect will be the case, from the difference of soil and variety of climate in so extensive a region—insomuch that, I hope, some day or another we shall become a storehouse and granary For the world. In addition to our former channels of trade, salted provisions, butter, cheese &c. are exported, with propht from the eastern States to the East Indies. In consequence of a Contract, large quantities of f[l]our are lately sent from Baltimore for supplying the garrison of Gibralter. With sentiments of the tenderest affection—I am &c. &c.

Go. Washington

